DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the term “yolk” appears on page 7 of the specification. It should be replaced with --yoke--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,7,12,14-15 and 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 requires forming an electromagnetic device by depositing successive layers from a three-dimensional printer to form a lamination structure, a first deposited layer comprising an insulative material and a second deposited layer comprising at least one region of a first former material and at least one region of a second former material, wherein the first former material has a higher saturation flux density than the second former material, wherein a plurality of conductors are wound or deposited around the laminated structure, wherein each former material region is electrically isolated from the conductors. 
Claim 2, 14 and 25 further require the conductor is formed from deposited conductive regions.
Claim 4 and 28 further require the interconnection is formed by depositing successive interconnection layers.
Claim 24 requires forming an electromagnetic device by depositing a first layer comprising an insulative material; depositing a second layer … comprising a first former material region and a second former material region, wherein the first former material region has a higher saturation flux density than the second former material region; and winding or depositing a plurality of conductors around a laminated structure comprising the first layer and the second layer.
Claim 33 requires forming an electromagnetic device by depositing a first layer … wherein the first layer comprises a first conductive region, a former material region, and a second conductive region, wherein the first conductive region and the second conductive region are electrically isolated from each other, wherein the former material region is electrically isolated from the first and second conductive regions, … and depositing a second layer … the second layer comprising a third conductive region and a fourth conductive region, wherein the third conductive region at least partially overlies the first conductive region and the fourth conductive region at least partially overlies the second conductive region; wherein the first and third conductive regions form an elongate conductor disposed in the direction of the axis of the stator, wherein the first and second layers are deposited from a three-dimensional printer.
Applicable undue experimentation factors (see MPEP 2164.01(a):
(A) The breadth of the claims:
The claims broadly recite methods of forming an electromagnetic device. The term “electromagnetic device” is interpreted here as referring to devices having electrical windings in the form of insulated conductors, which are formed/disposed around rotor laminations, stator laminations, cores, yokes or other formers as mentioned on page 1 of the specification. 
With respect to claims 1 and 24 and claims depending therefrom, since the claims require a “laminated structure” which includes a layer comprising insulative material and a layer comprising magnetic material (due to the recitation of magnetic flux density), the electromagnetic device is deemed to correspond to a device having a core made from magnetic laminations separated by an insulating layer, with coil conductors formed around the core. 
With respect to claim 33, there is no mention of magnetic properties, and the scope of claim 33 is therefore interpreted as encompassing any electromagnetic device as interpreted above. 
The claims broadly recite depositing layers, with claims 1 and 33 identifying the depositing as being “from a three-dimensional printer” without claiming a specific type of three-dimensional printing process. Claims 24-32 therefore also cover the disclosed deposition by vapor deposition (page 4, line 25). Claims 1 and 24 and claims depending therefrom also include the underlined limitation drawn to the conductors being wound or deposited on the laminated structure. This is deemed new matter, and is discussed in more detail in a separate written description rejection, below. 
(B) The nature of the invention:
The invention is related to manufacturing an electromagnetic device layer-by-layer through a deposition process.
(C) The state of the prior art:
As noted on the first page of the specification, the majority of “electromagnetic devices, such as solenoids, transformers, coils, inductors, chokes, motors and generators … have electrical windings in the form of insulated conductors, which are wound around rotor laminations, stator laminations, cores, yokes or other formers.” Devices such as stators, rotors, transformers, and chokes conventionally have a wire coil wound around a core made from laminated electrical steel sheets or compressed magnetic powder. Inductors and coils do not have a magnetic core, only a conductor. Solenoids have a coil within which a magnetic core is movable. 
The use of deposition techniques in general is known, and there are numerous additive techniques, as listed for example in the attached Wikipedia article “3d Printing Processes”.  However, the use of deposition techniques to form electromagnetic devices is not well known in the art. The Kreidler reference is discloses utilizing a 3-d printer which forms layers of magnetic material powder such as ferrite or iron powder on a printer base, followed by applying a liquid insulator such as epoxy in a specific pattern such as that of a stator core and curing the insulator with light emitted by the printer. The printer may also deposit conductive material such as copper in powder form. Magnetic and conductive materials may be provided separately from resin material, or resin may be blended with the magnetic/conductive material so that they may be simultaneously dispensed.
(F) The amount of direction provided by the inventor:
The inventor describes the structure intended to be obtained, and specifies “[t]he layers may be deposited by 3-dimensional printing and/or by vapour deposition” and that “[e]ffectively, a multi head machine can ‘print’ the complete electromagnetic device machine including all of the plastic, metallic and magnetic components.” Regarding conductive materials are described as “stanene, silver, copper or gold, … aluminium.” Regarding magnetic materials, the specification mentions “soft magnetic materials with varying magnetic properties” and “ferromagnetic material” without giving any examples of suitable materials. No examples are given of suitable insulative materials. Although “electromagnetic devices” are mentioned, the invention is only described in more detail with respect to a stator. It is understood the same technique can be used for a rotor core, a transformer, or other electromagnetic device having a coil disposed around a laminated core. There is no discussion of how the disclosed process would be applied, more generally to electromagnetic devices encompassed in the scope of claim 33, such as solenoids.
(G) The existence of working examples:
No working examples are provided.

Although there is some prior art disclosing forming parts of such an electromagnetic device using three-dimensional techniques, it is unclear from the specification which techniques are used by the inventor. Claims 1 and 33 recite “three-dimensional printing”, but because there is no discussion of which particular 3D printing method is deemed suitable, nor any suitable magnetic or insulating layers, in practicing the full scope of the claimed invention one of ordinary skill in the art would be required to experiment with many 3D printing techniques, materials and process parameters. Regarding vapor deposition, there is no mention of whether chemical or physical vapor deposition are used, nor any specific process parameters that would be used. One of skill in the art is skilled in the electromagnetic device art, not in the 3d printing or vapor deposition art. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims. 
Claims 1-4,7,12,14-15 and 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to manufacturing electromagnetic devices. As discussed above, this is interpreted here as referring to devices having electrical windings in the form of insulated conductors, which are formed/disposed around rotor laminations, stator laminations, cores, yokes or other formers as mentioned on page 1 of the specification. The scope of claims 1 and 33 and claims depending therefrom encompasses deposition by a three-dimensional printer, and the scope of claim 24 and claims depending therefrom encompasses also deposition by vapor deposition, since no specific technique is claimed. There is no discussion in the specification of a specific three-dimensional printing technique and suitable materials and parameters thereof, nor any discussion of specific vapor deposition technique and suitable materials and parameters thereof. The specification focuses on the manufacturing of a stator core, whereas the claims more broadly encompass electromechanical devices, without clarifying how devices other than stators are made. 
The claim limitations “a plurality of conductors are wound or deposited around the laminated structure” (claim 1, lines 11 and 12) and “winding or depositing a plurality of conductors around a laminated structure comprising the first layer and the second layer” (claim 24, lines 7 and 8) do not find support in the application as originally filed. 
Regarding winding conductors around the laminated structure, the specification clearly discusses winding as being the conventional technique (specification, page 1, lines 8 and 20). In the embodiment of Fig. 6, the conductors are formed by deposition, and are engaged with a pre-formed core, and the resulting assembly is thereafter over-printed to form the necessary interconnections between conductors (see specification, last page, lines 16-20). Therefore, no embodiments are discussed, in which the conductors are wound around the laminated structure (e.g. core).
Regarding forming conductors by deposition, the conductors are built up layer-by-layer, along with the rest of the former structure, i.e. there is no disclosure of first forming a laminated structure, and depositing conductors around the laminated structure, i.e. the depositing occurring after the laminated structure is formed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-4, 7, 12, 14, 15, 25, 26, 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 12, the phrase “the laminated structure” lacks proper antecedent basis. Claim 1 only mentions a “lamination structure”, in line 3.
In claims 2, line 1, claim 14, line 1, and claim 25, line 1, the phrase “the conductor” renders the claim s indefinite because it is unclear to which of the plurality of conductors recited in claims 1 and 24 (see claim 1, line 12 and claim 24, line 7) this limitation refers.
In claim 2, the limitation “an axis of a stator” renders the scope of the claim indefinite because the claims do not specifically recite the electromagnetic device being made is a stator. Therefore, as claimed, it is unclear how the claimed stator is related to any of the other structural elements already recited. Similarly in claim 26 and lines 2, 7 and 11 of claim 33. Claim 33 also includes the limitation “an axis of the stator” in line 17, which similarly renders indefinite the scope of the claim. Further, it is unclear to which of the three stators (recited in lines 2, 7 and 11) this limitation refers. 
In claim 14, lines 4 and 5, it is unclear to which specific layer the limitation “the layer” refers. Similarly in claim 31, last line.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 12, 14, 15 24, 25, 27 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreidler (US2015/0244214A1).
Kreidler reads on the claims as follows (refer to Figs. 1-13):
Claim 1.  A method of forming an electromagnetic device, the method comprising depositing successive layers from a three-dimensional printer (14) to form a lamination structure (226), a first deposited layer (e.g. 244, Fig. 11) comprising an insulative material (see “magnetically insulating” in para. [0140]) and a second deposited layer (e.g. 246) comprising at least one region of a first former material and at least one region of a second former material, wherein the first former material has a higher saturation flux density than the second former material1, wherein a plurality of conductors (233) are wound or deposited around the laminated structure, wherein each former material region is electrically isolated from the conductors (clearly, the laminations are electrically isolated from the coils, otherwise the coils would be short-circuited).   
Claim 3.  A method as claimed in claim 1, in which a first end of a first conductor of the plurality of conductors is interconnected to a second end of a second conductor of the plurality of conductors. See 252 in Fig. 11; see para. [0143]. See 335 in Fig. 12; see para. [0146].
Claim 7.  A method as claimed in claim 1, in which each deposited layer comprises a void (e.g. “void or slot” mentioned in para. [0134]) around a conductive region of the conductors.  
Claim 12.  A method as claimed in claim 1, in which the ferromagnetic material is treated to align or refine the magnetic domains and or grains in a magnetic circuit direction.  See para. [0133] and [0092].
Claim 14.  A method as claimed in claim 1, in which the conductor is formed from deposited conductive regions (see Fig. 11 and para. [0134]), wherein each conductive region is surrounded by an insulative region of insulative material which electrically isolates each conductive region from adjacent regions in the layer.  Clearly, the conductive regions forming the conductors 233 are electrically insulated from each other, i.e. an insulating material is present therearound, otherwise the coils would be short-circuited. 
Claim 15.  A method as claimed in claim 1, comprising depositing said successive layers, each layer comprising at least one wall region to form a duct.  See Fig. 8. The stator core comprises a central duct for receiving the rotor.
Claim 24.  A method of forming an electromagnetic device, the method comprising: 
depositing a first layer (e.g. 244, Fig. 11) comprising an insulative material; 
depositing a second layer (e.g. 246) adjacent to the first layer, the second layer comprising a first former material region and a second former material region, wherein the first former material region has a higher saturation flux density than the second former material region (see footnote 1, above); and 
winding or depositing a plurality of conductors (233) around a laminated structure comprising the first layer and the second layer, wherein each former material region is electrically isolated from the conductors (clearly, the laminations are electrically isolated from the coils, otherwise the coils would be short-circuited).  
Claim 25.  A method as claimed in claim 24, in which the conductor is formed from deposited conductive regions (see para. [0134]), wherein the first deposited layer comprises a first deposited conductive region and a second deposited conductive region, wherein the first conductive region has an equal cross-sectional area to the second conductive region.  See Fig. 10. Some conductors have the same diameter. 
Claim 27.  A method as claimed in claim 24, in which a first end of a first conductor of the plurality of conductors is interconnected to a second end of a second conductor of the conductors.  See 252 in Fig. 11; see para. [0143]. See 335 in Fig. 12; see para. [0146].
Claim 29.  A method as claimed in claim 24, in which each layer comprises a void (e.g. “void or slot” mentioned in para. [0134]) around a conductor of the plurality of conductors.  
Claim 30.  A method as claimed in claim 24, in which the ferromagnetic material is treated to align or refine the magnetic domains and or grains in a preferred magnetic circuit direction.  See para. [0133] and [0092].
Claim 31.  A method as claimed in claim 24, comprising depositing said successive layers, conductors comprise deposited conductive regions, each conductive region being surrounded by an insulative region of insulative material which electrically isolates each conductive region from adjacent regions in the layer. Clearly, the conductive regions forming the conductors 233 are electrically insulated from each other, i.e. an insulating material is present therearound, otherwise the coils would be short-circuited.
Claim 32.  A method as claimed in claim 24, comprising depositing said successive layers, each layer comprising at least one wall region to form a duct.  See Fig. 8. The stator core comprises a central duct for receiving the rotor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kreidler.
Kreidler reads on the claims as follows (limitations not disclosed are crossed out, below):
Claim 4.  A method as claimed in claim 3, in which the interconnection is formed by depositing 
Claim 28.  A method as claimed in claim 27, in which the interconnection is formed by depositing 
Kreidler discloses connections 335, which can connect between electric conduits 333 to form the interconnections (see para. [0146]). It is unclear how many layers are deposited to form the conduits 335. However, as mentioned in para. [0133], “successive layers of magnetically conductive particles may be applied over the first layer to provide a thicker thickness of magnetically conductive particles” when forming lamination 242. Thus, the concept of applying several layers of a material to obtain a desired thickness is already known from Kreidler. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to deposit as many layers as necessary, in forming the connection, to ensure sufficient current-carrying capability for the conductors, i.e. increasing the number of layers to form connections capable of carrying more current.
Claims 1, 3, 4, 7, 12, 14, 15, 24, 25 and 27-32 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kreidler in view of Burghaus (DE102015214893A1).
As discussed above, Kreidler discloses the subject matter of claims 1, 3, 7, 12, 14, 15, 24, 25, 27 and 29-32 and renders obvious the subject matter of claims 4 and 28. If Applicant disagrees Kreidler discloses a first and a second former material, having different saturation flux densities, please refer to the Burghaus reference.
Burghaus shows it is known in the art to form parts of stator teeth from a material having higher saturation magnetization (i.e. higher saturation flux density) than the stator body. The penultimate paragraph on the fourth page of the translation reads as follows:
According to one embodiment of the invention, the stator teeth each have at least in the subregion a higher saturation magnetization than the stator body, and / or the stator teeth each have a saturation magnetization of at least 1.8 T, for example of at least 1.9 T and at least in the subregion preferably of at least 2.1 T. Thus, in the partial regions of the stator teeth, which may be designed primarily for generating the magnetic field driving the rotor, the maximum magnetic field strength that can be generated is advantageously increased in comparison to other regions of the stator. This may allow only in the parts of the stator teeth relevant to the drive of the rotor to use an expensive and high-saturation composite material, such as Fe-Co-based, and in other areas of the stator a more cost-effective. Overall, this can be reduced costs for the stator.

As can be seen from the cited passage, the use of more expensive, higher saturation flux density materials only in the stator teeth, to reduce cost, is known in the art.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the laminations of Kreidler from different magnetic materials such that more expensive, higher saturation flux density materials are only used in portions of the stator teeth, for the purpose of reducing cost.
Claims 2, 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kreidler in view of Parsons (US1799021).
Regarding claims 2, 26 and 33 Kreidler reads on the claims as follows (limitations not disclosed are crossed out, below):
Claim 2.  A method as claimed in claim 1, in which the conductor (233) is formed from deposited conductive regions (see Fig. 11 and para. [0134]), wherein the first deposited layer comprises a first deposited conductive region and a second deposited conductive region, wherein the first conductive region has an equal cross-sectional area to the second conductive region, 
Claim 26.  A method as claimed in claim 25, 
Claim 33.  A method of forming an electromagnetic device, the method comprising: 
depositing a first layer (242, Fig. 11) along an axis of a stator, wherein the first layer comprises a first conductive region (left 233 in layer 242), a second conductive region (middle or right 233 in layer 242), and a former material region (the rest of layer 242), wherein the first conductive region and the second conductive region are electrically isolated from each other, wherein the former material region is electrically isolated from the first and second conductive regions (clearly, the conductive regions forming the conductors 233 are electrically insulated from each other and from the former material, i.e. an insulating material is present therearound, otherwise the coils would be short-circuited), wherein in a cross-sectional view perpendicular to an axis of a stator the first conductive region has a first cross-sectional area equal to a second cross-sectional area of the second conductive region, 
depositing a second layer (e.g. 244) along an axis of a stator, wherein the second layer is adjacent to the first layer, the second layer comprising a third conductive region and a fourth conductive region, wherein the third conductive region at least partially overlies the first conductive region and the fourth conductive region at least partially overlies the second conductive region (see Fig. 11); 
wherein the first and third conductive regions form an elongate conductor (see Fig. 11) disposed in the direction of the axis of the stator, wherein the first and second layers are deposited from a three-dimensional printer (14).
Kreidler discloses the claimed invention, except for the first and second cross-sectional areas being equal but of different shape.
However, such a design of stator conductors is known in the art. Parsons explicitly mentions conductors being of the same cross-sectional area but of different shape (See Fig. 4 and claim 6).
In view of the teachings of Kreidler and Parsons, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the technique of Kreidler to form a stator in which the conductors have cross-sections as taught by Parsons, with predictable results, since the technique of Kreidler is not intended for any specific stator conductor arrangement, and thus would have been useful with whatever stator conductor shape is necessary for the electrical machine being made.
Claims 2 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kreidler in view of Burghaus and further in view of Parsons.
Please refer to the rejection of these claims over Kreidler in view of Parsons. The same rationale applies, except applied to Kreidler as modified in view of Burghaus.
Response to Arguments
Regarding the enablement and written description rejections, Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues depositing through three-dimensional printing is well known in the art, and refers to Kreidler as evidence of this. Applicant also cites a reference related to depositing several materials in a powder layer.
The examiner respectfully disagrees. Three dimensional printing in manufacturing, in general, is known. However, there are many types of three-dimensional printing techniques. The use of 3d printing in the electromagnetic device making art is not well known, even if some prior art exists. As discussed in more detail in the present office action, the scope of the claims encompasses more than what the specification discloses to a degree sufficient to practice the invention.
Regarding the written description rejection, the present claims introduce new issues. Additionally, Applicant argues the claims provide the exact language found in the specification. However, since the specification does not provide sufficient details to meet the written description requirement, merely repeating verbatim specification language in the claim does not overcome this rejection.
With respect to the art rejection, Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As mentioned in para. [0088] and [0089], the material for the laminations (i.e. the former material) includes magnetically conductive particles. It is readily apparent that the resulting lamination, even after magnetically orienting grains of the particles, will result in areas of a lamination having lower local saturation flux density than other areas of the same former.